                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

       William Suttles-Barden,        )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:16-cv-00438-FDW
                                      )               3:12-cr-00146-FDW
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 4, 2020 Order.

                                               March 4, 2020
